MEMORANDUM**
Howard Siegel appeals pro se the district court’s summary judgment in favor of New York Life Insurance Company in his action seeking long-term disability benefits under an employee benefit plan. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment because Siegel failed to raise a genuine issue of material fact as to whether his eligibility for policy coverage ceased on the date of his termination. See Henkin v. Northrop Corp., 921 F.2d 864, 869 (9th Cir.1990).
The district court properly rejected, as a matter of law, Siegel’s contentions raising equitable estoppel. See Parker v. BankAmerica Corp., 50 F.3d 757, 769 (9th Cir.1995).
We decline to address issues raised for the first time in Appellant’s reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.